SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

637
KA 10-02036
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

KYLE SESSIONS, ALSO KNOWN AS KYLE SESSION,
DEFENDANT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (BRIAN N. BAUERSFELD OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered July 15, 2010. The judgment convicted defendant,
upon his plea of guilty, of criminal sale of a controlled substance in
the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court